Lore, C. J.,
delivered the opinion of the Court.
The language of the statute is, “In all actions at law wherein the plaintiff is a non-resident, in qui tarn actions, in actions upon administration or official bonds, and also in all actions where the plaintiff after suit brought has been discharged under any bankrupt or insolvent law, the defendant, upon motion and affi*156davit filed, that he has a legal and just defence to the whole of the plaintiff’s demand therein, and stating the nature and character of such defence, the sufficiency whereof shall be determined by the Court, may have a rule for security for costs by a certain day, or that non-suit be entered.” (Rev. Code 791.)
The purpose of the statute is to secure costs, and seems to contemplate the time for the application for such security, and not the time of the commencement of the suit. For it expressly provides for such security “in actions where the plaintiff after suit brought has been discharged under any bankrupt or insolvent law.”
To hold that the date of the commencement of the action, is the time as to which non-residence is to be tested would be to limit and narrow the general language of the statute, which reads, “ In in all actions at law wherein the plaintiff is a non-resident,” etc., and to make it read, in all actions at law where the plaintiff is a non-resident, etc. at the inception of the action. This would practically be making law and not interpreting it.
In Townsend vs. Houston, 2 Houst. 157, an order to give security for costs was made, where the plaintiff left the State after after suit brought, under an equitable construction of rule 38, which only required the plaintiff to give security when he was a non-resident at the time his suit was instituted.
Manifestly therefore the time for the application for security is the time as to which non-residence is to be tested.
The second question remains, as to whether or not the plaintiff is in fact a non-resident.
The statute evidently contemplates residence with reference to service of legal process, and to the continuance of the person of the plaintiff within the territorial jurisdiction of the Court.
It is not a question of domicil, or of residence with respect to the exercise of the elective franchise. There the intention of the party controls and determines whether he has lost his residence or not. On the other hand, residence with reference to service of legal process, is where he has his abode or dwelling place in fact, and is practically independent of the intention with which he took *157such abode. Our statute relating to service of process, furnishes a rule for interpretation, where it provides, that a summons may be served on the defendant, “ by leaving a copy at his usual place of abode, in the presence of some white adult person, six days before the return thereof.”
The rule would therefore seem to be, that when the party has not “ a usual place of abode in this State,” at which the copy of process may be left, he is a non-resident.
Applying this rule to the case in hand, manifestly the plaintiff by his own testimony does not come within its terms. He has no dwelling place or abode in this State; but only has his goods stored here, while he lives and has hie abode in the City of Philadelphia.
We think the rule should not be discharged, and so order.